
	
		I
		111th CONGRESS
		2d Session
		H. R. 5774
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Federal Government to pay the costs
		  incurred by a State or local government in defending a State or local
		  immigration law that survives a constitutional challenge by the Federal
		  Government in Federal court.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Local Laws
			 Act.
		2.Payment of
			 attorneys’ fees and court costs related to Federal Government challenge of
			 State immigration lawNotwithstanding any other provision of law,
			 all attorneys’ fees and associated court costs incurred by a State or unit of
			 local government in the course of defending a constitutional challenge to a
			 State law or a municipal ordinance regarding immigration that is brought by the
			 Federal Government in any Federal court shall be paid by the Federal Government
			 if the court upholds, in whole or in part, the challenged State law or
			 municipal ordinance.
		
